F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              JAN 27 1999
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk
 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                            No. 98-2194
 v.
                                                    (D.C. No. CR-98-255-BB)
                                                     (District of New Mexico)
 JOEY K., (a juvenile),

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.



       In light of this court’s en banc holding in United States v. Singleton, No.

97-3178, 1999 WL 6469 (10th Cir. Jan. 8, 1999), we AFFIRM the judgment of the

district court.

       The mandate shall issue forthwith.

                                         ENTERED FOR THE COURT

                                         Carlos F. Lucero
                                         Circuit Judge


       *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(g). This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.